Wissler, J.,
— The above lien for school tax was filed against lands of defendants situated in Eden Township, Lancaster County, Pa., containing 142 acres and 47 perches, more or less. A rule was granted to show cause why the lien should not be stricken off, upon petition of defendants alleging that they had paid their school taxes in the School District of Bart Township under an order of the Court of Quarter Sessions of Lancaster County dated January 19, 1878, and set forth in road dkt. no. 20, page 722, of the records of the Court of Quarter Sessions of Lancaster County.
The Act of April 17,1876, P. L. 38, empowering the courts of quarter sessions of this Commonwealth to annex the land or parts thereof of persons resident in one district to another district for school purposes, under which the order was made, as well as the Acts of June 8, 1881, P. L. 69, and of June 2, 1891, P. L. 172, authorizing the courts of quarter sessions to annul and set aside decrees annexing such lands of persons of one township to another township for school purposes, were expressly repealed by the Act of May 18, 1911, P. L. 309, and by section 108 thereof all lands heretofore taken from one school district and annexed to another, whether by act of assembly or order of court, or otherwise, were made a part of the school district established by the act of assembly in which such lands were located.
And now, January 19, 1951, because of the above repeals, it is ordered that the rule to strike off the lien filed by the School District of the Township of Eden to Municipal lien dkt. no. 51, page 600, be discharged, and the lien filed to remain on the record.